UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTION13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-165771 ACCO Brands Corporation and the Guarantors listed below (Exact name of registrant as specified in its charter) 300 Tower Parkway Lincolnshire, Illinois60069 (847)541-9500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 10.625% Senior Secured Notes due 2015 of ACCO Brands Corporation (the “Notes”) Guarantee of the Notes by ACCO Brands USA LLC Guarantee of the Notes by Day-Timers, Inc. Guarantee of the Notes by General Binding Corporation Guarantee of the Notes by ACCO International Holdings, Inc. Guarantee of the Notes by GBC International, Inc. Guarantee of the Notes by ACCO Brands International, Inc. Guarantee of the Notes by ACCO Europe Finance Holdings, LLC Guarantee of the Notes by ACCO Europe International Holdings, LLC Guarantee of the Notes by Boone International, Inc. (Title of each class of securities covered by this Form) Common Stock, par value $0.01 per share 7 5/8% Senior Subordinated Notes due 2015 Preferred Share Purchase Rights (Titles of all other classes of securities for which a duty to file reports under section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ¨ Rule12g-4(a)(2) ¨ Rule12h-3(b)(1)(i) ý Rule12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date:Less than 300 Pursuant to the requirements of the Securities Exchange Act of 1934, ACCO Brands Corporation and each of the subsidiary guarantors have caused this certification/notice to be signed on their behalf by the undersigned duly authorized person. ACCO BRANDS CORPORATION Date:February25, 2011 By: /s/Steven Rubin Steven Rubin Senior Vice President, Secretary and General Counsel ACCO BRANDS USA LLC ACCO BRANDS INTERNATIONAL, INC. ACCO INTERNATIONAL HOLDINGS, INC. ACCO EUROPE FINANCE HOLDINGS, LLC ACCO EUROPE INTERNATIONAL HOLDINGS, LLC BOONE INTERNATIONAL, INC. DAY-TIMERS, INC. GENERAL BINDING CORPORATION GBC INTERNATIONAL, INC. By: /s/Steven Rubin Steven Rubin Vice President and Secretary
